Citation Nr: 0705945	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolysis of the lumbar spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1978 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which declined to reopen the issue 
of entitlement to service connection for spondylolysis of the 
lumbar spine.    In June 2005, the Board remanded the claim, 
and in November 2005, the veteran testified at a Board 
hearing before the undersigned.  A transcript is of record.

The issue of entitlement to service connection for 
spondylolysis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1981, the RO denied entitlement to service 
connection for spondylolysis of the lumbar spine, and an 
appeal was not perfected.

2.  The evidence associated with the claims file subsequent 
to the February 1981 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for spondylolysis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The RO's February 1981 rating decision, denying 
entitlement to service connection for spondylolysis of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the February 1981 RO 
decision denying entitlement to service connection for 
spondylolysis is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Given the 
Board's finding that new and material evidence has been 
submitted, and that the claim should be reopened, it is 
premature to determine whether it was error for VA to fail 
and provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a February 1981 rating decision the RO denied entitlement 
to service connection for spondylolysis of the lumbar spine, 
which the veteran did not appeal.

The veteran attempted to reopen his claim in October 2003.  

By a rating decision dated January 2004, the RO denied 
reopening the claim because the veteran had not submitted new 
and material evidence.

In July 2004, the veteran filed a notice of disagreement.

The veteran testified before the undersigned in November 
2005.

The veteran submitted March and September 2006 reports from 
Dr. H.J.F..  The physician reported reviewing the veteran's 
medical records, including his service medical records, and 
concluded that there was a 50/50 probability that the 
veteran's spondylolysis of the lumbar spine was caused by 
pre-paratrooper training which made his spine become 
symptomatic and led to the subsequent cascade of spinal 
procedures and problems with his back.  

The Board agrees to reopen the appellant's claim based on the 
reports submitted by Dr. JHF.  The reports of Dr. JHF bear 
significantly and substantially upon the question at hand, 
they are not duplicative or cumulative of prior evidence, and 
by itself or in combination with the other evidence 
previously of record they are so significant that they must 
be considered in order to fairly decide the merits of the 
claims.  As such, the evidence is new and material, and the 
claim is reopened.  38 C.F.R. § 3.156.


ORDER
 
The claim of entitlement to service connection for service 
connection for lumbar spondylolysis is new and material. 
 

REMAND


The service medical records indicated the veteran reported 
injuring his back in January 1978.  He reported noticing a 
"catch" in his low back while attempting to lift a heavy 
bucket of potatoes.  The veteran was discharged from service 
in April 1978 due to a diagnosis of spondylolysis of the 
fifth lumbar vertebra without spondylolisthesis and without 
neurological impairment.  The examiner reported the 
spondylolysis was a defect which existed prior to service.

The veteran reported to a VA examiner in January 2000 that he 
was involved in a motor vehicle accident in 1984 resulting in 
a compression fracture of T8, undergoing a L4-L5/S1 
laminectomy after a lifting accident in November 1987, and 
undergoing a L4-5 fusion in 1993 after falling down stairs.
 
At his November 2005 Board hearing, the representative stated 
the veteran injured himself when he fell while carrying a 
heavy backpack.

According to a March and September 2006 medical reports, Dr. 
H.J.F. opined that there was at least a 50/50 probability 
that the veteran's pre-paratrooper training was what made his 
spine become symptomatic and led to the subsequent cascade of 
spinal procedures and current problems with his lower back.  
Dr. H.J.F. stated that it was very possible that the veteran 
had an asymptomatic spondylolysis prior to entering the 
service.  Dr. H.J.F. stated however that in the service the 
spondylolysis became symptomatic, and the repetitive drilling 
in the service probably created the spondylolisthesis.  The 
spondylolisthesis was then what began to irritate the L5-S1 
disk that led to his subsequent surgeries. 

The veteran has not yet been afforded a VA examination.  In 
light of the report submitted by Dr. H.J.F., further 
development is required.

Accordingly, the case is REMANDED for the following action:

1.   The RO should provide the appellant 
with VA Form 21-4142 so that all 
pertinent worker's compensation records 
can be requested on his behalf. The RO 
should secure any available decisions, 
with supporting medical records, with 
respect to any workers' compensation 
claims filed by the appellant, in 
particular any claim related to an on the 
job spinal injury.  Any such records so 
obtained should be associated with the 
appellant's VA claims folder.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated his low 
back disorder, to include those providers 
who treated him after a 1984 motor 
vehicle accident.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant. 

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination of his lumbar 
spine by a board certified orthopedic 
surgeon.  The claims folder is to be made 
available for the examiner to review.  
The examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and etiology of any spondylolysis 
of the lumbar spine.  The examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any current  spondylolysis of the lumbar 
spine, or any other current low back 
disorder, began or was aggravated in 
service.  The examiner must address 
whether  spondylolysis  is a congenital 
defect.  In this latter regard, the 
examiner must address the merits of the 
clinical literature submitted by the 
appellant that is contained in the claims 
file.  A complete rationale for any 
opinions expressed must be provided. 

The examiner must carefully distinguish 
any symptoms caused by any postservice 
incident, to include any postservice 
motor vehicle accident(s).  If it is 
impossible to distinguish the symptoms 
the examiners must so state.  

The examiner must address the assertions 
and opinions offered by Dr. H.J.F.  
Again, a complete rationale for any 
opinions expressed must be provided.

4.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

7.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


